 Case 2:21-cv-00034-JRG Document 73 Filed 06/18/21 Page 1 of 1 PageID #: 578




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


BARKAN WIRELESS IP HOLDINGS, L.P.,                §
                                                  §
                                                  §
                Plaintiff,
                                                  §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:21-CV-00034-JRG
                                                  §
T-MOBILE US, INC., T-MOBILE USA,
                                                  §
INC., NOKIA OF AMERICA                            §
CORPORATION,                                      §
                                                  §
                Defendants.                       §

                                            ORDER
       Before the Court is the Unopposed Motion for Expedited Briefing (the “Motion”) filed by

Defendants Nokia of America Corporation, T-Mobile US, Inc., and T-Mobile USA, Inc.

(collectively, “Defendants”). (Dkt. No. 71). In the Motion, Defendants request that the Court order

Plaintiff Barkan Wireless IP Holdings, L.P. (“Barkan”) to file an expedited responsive brief to

Defendants’ Motion for Entry of Order Focusing Patent Claims and Prior Art (Dkt. No. 70).
  .
Defendants request that such response be limited to five (5) pages. Defendants indicate that Barkan

does not oppose the requested relief.

       Having considered the Motion, and noting its unopposed nature, the Court finds that it

should be and hereby is GRANTED. It is ORDERED that Barkan shall file a response to

Defendants’ Motion for Entry of Order Focusing Patent Claims and Prior Art (Dkt. No. 70) by

June 23, 2021. Such response shall be limited to five (5) pages.

      So ORDERED and SIGNED this 18th day of June, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
